UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7185


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE COLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:01-cr-00506-JFA-3; 3:05-cv-02133-JFA)


Submitted:   September 15, 2015          Decided:   September 18, 2015


Before KING and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Terrence Coleman, Appellant Pro Se.      Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terrence        Coleman     appeals       the   district       court’s          order

construing his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2012) motion and denying the motion.                          We vacate

the district court’s order and remand for further proceedings.

      “[A] Rule 60(b) motion in a habeas proceeding that attacks

‘the substance of the federal court’s resolution of a claim on

the   merits’    is    not   a    true   Rule    60(b)     motion,    but    rather       a

successive       habeas         petition”       and      is    subject       to        the

preauthorization requirement of 28 U.S.C. § 2244(b)(3)(A) (2012)

for successive applications.             United States v. McRae, 793 F.3d

392, 397 (4th Cir. 2015) (quoting Gonzalez v. Crosby, 545 U.S.

524, 531-32 (2005)).              By contrast, a “Rule 60(b) motion that

challenges ‘some defect in the integrity of the federal habeas

proceedings,’ . . . is a true Rule 60(b) motion, and is not

subject    to   the     preauthorization        requirement.”          Id.    (quoting

Gonzalez,    545      U.S.   at    531-32).       Where,      however,     “‘a    motion

presents     claims     subject     to   the     requirements        for    successive

applications as well as claims cognizable under Rule 60(b),’”

such a motion is a mixed Rule 60(b)/§ 2255 motion.                         Id. at 400

(quoting United States v. Winestock, 340 F.3d 200, 207 (4th Cir.

2003)).     In his motion, Coleman contended that, contrary to the

district     court’s      ruling,     equitable       tolling     applied        to     his

original § 2255 motion; he also raised direct attacks on his

                                            2
conviction.         Accordingly,           the        motion      was     a     mixed     Rule

60(b)/§ 2255 motion.          See McRae, 793 F.3d at 400; Gonzalez, 545

U.S. at 532 n.4 (holding that a movant files a true Rule 60(b)

motion   “when     he   . . .      asserts          that   a    previous       ruling   which

precluded a merits determination was in error”); Winestock, 340

F.3d   at    207   (stating     that       “a       motion     directly       attacking   the

prisoner’s     conviction       or    sentence          will    usually        amount   to   a

successive application”).

       When the district court is presented with a mixed motion,

“the district court should afford the applicant an opportunity

to   elect   between    deleting       the          improper    claims     or    having    the

entire motion treated as a successive application.”                               Winestock,

340 F.3d at 207.         The district court, which did not have the

benefit of our decision in McRae, did not afford Coleman this

opportunity.       We therefore vacate the district court’s order,

and remand for further proceedings.                          We deny Coleman’s motion

for a certificate of appealability because the certificate of

appealability requirement is not applicable here.                                We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in     the    materials          before     this    court   and

argument would not aid the decisional process.

                                                                  VACATED AND REMANDED




                                                3